
	
		II
		109th CONGRESS
		2d Session
		S. 2801
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2006
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapters 83 and 84 of title 5, United States
		  Code, to authorize payments to certain trusts under the Social Security Act,
		  and for other purposes.
	
	
		1.Authorization of certain
			 payments under the civil service retirement system and the Federal employees
			 retirement system to certain trusts under the Social Security Act
			(a)Civil service
			 retirement system
				(1)PaymentsSection
			 8345(e) of title 5, United States Code, is amended in the first sentence by
			 inserting before the period , or is a trustee under a trust meeting the
			 requirements of subparagraph (A) or (C) of
			 section
			 1917(d)(4) of the Social Security
			 Act (42 U.S.C. 1396p(d)(4) (A) or
			 (C)).
				(2)Assignability
			 of paymentsSection 8346(a) of title 5, United States Code, is
			 amended by striking except under and inserting except to
			 a trust meeting the requirements of subparagraph (A) or (C) of
			 section
			 1917(d)(4) of the Social Security
			 Act (42 U.S.C. 1396p(d)(4) (A) or
			 (C)) or under.
				(b)Federal
			 employees retirement system
				(1)PaymentsSection
			 8466(c) of title 5, United States Code, is amended in the first sentence by
			 inserting before the period , or is a trustee under a trust meeting the
			 requirements of subparagraph (A) or (C) of
			 section
			 1917(d)(4) of the Social Security
			 Act (42 U.S.C. 1396p(d)(4) (A) or
			 (C)).
				(2)Assignability
			 of paymentsSection 8470(a) of title 5, United States Code, is
			 amended by striking except under and inserting except to
			 a trust meeting the requirements of subparagraph (A) or (C) of
			 section
			 1917(d)(4) of the Social Security
			 Act (42 U.S.C. 1396p(d)(4) (A) or
			 (C)) or under.
				
